I115th CONGRESS1st SessionH. R. 100IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Ms. Brownley of California introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to modify the percentages of funds to be allocated to certain urbanized areas under the surface transportation block grant program.
1.Short titleThis Act may be cited as the Support Local Transportation Act. 2.Surface transportation block grant programSection 133(d)(6) of title 23, United States Code, is amended by striking subparagraphs (C), (D), and (E) and inserting the following:

(C)for fiscal year 2018, 60 percent; (D)for fiscal year 2019, 62.5 percent; and
(E)for fiscal year 2020, 65 percent.. 